         Case 20-31417 Document 2 Filed in TXSB on 03/01/20 Page 1 of 11




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

IN RE:                                      §
                                            §
MEDCARE PEDIATRIC GROUP, LP,                §    CASE NO. 20-31417 (JPN)
                                            §    (Chapter 11)
      Debtor.                               §
                                            §
Tax I.D. No. XX-XXXXXXX                     §

MEDCARE PEDIATRIC NURSING, LP,              §    CASE NO. 20-31419 (CML)
                                            §    (Chapter 11)
      Debtor.                               §
                                            §
Tax I.D. No. XX-XXXXXXX                     §

MEDCARE PEDIATRIC REHAB                     §    CASE NO. 20-31421 (JPN)
CENTER, LP,                                 §    (Chapter 11)
                                            §
      Debtor.                               §
                                            §
Tax I.D. No. XX-XXXXXXX                     §

MEDCARE PEDIATRIC THERAPY, LP,              §    CASE NO. 20-31423 (EVR)
                                            §    (Chapter 11)
      Debtor.                               §
                                            §
Tax I.D. No. XX-XXXXXXX                     §

KINKADE-WANG ENTERPRISES, LLC,              §    CASE NO. 20-31424 (JPN)
                                            §    (Chapter 11)
      Debtor.                               §
                                            §
Tax I.D. No. XX-XXXXXXX                     §

KINKADE-WANG PROPERTIES, LLC,               §    CASE NO. 20-31426 (JPN)
                                            §    (Chapter 11)
      Debtor.                               §
                                            §
Tax I.D. No. XX-XXXXXXX                     §




                                        1
       Case 20-31417 Document 2 Filed in TXSB on 03/01/20 Page 2 of 11




KINWAN, LLC,                              §    CASE NO. 20-31427 (CML)
                                          §    (Chapter 11)
      Debtor.                             §
                                          §
Tax I.D. No. XX-XXXXXXX                   §

KW COMMERCIAL HOLDINGS, LLC,              §    CASE NO. 20-31428 (EVR)
                                          §    (Chapter 11)
      Debtor.                             §
                                          §
Tax I.D. No. XX-XXXXXXX                   §


       DEBTORS’ EMERGENCY MOTION FOR JOINT ADMINISTRATION

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN
TWENTY-ONE (21) DAYS OF THE DATE THIS WAS SERVED UPON YOU. YOUR
RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF
YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
HAVE NOT RECEIVED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
HEARING.

EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21
DAYS TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU
BELIEVE THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU
SHOULD FILE AN IMMEDIATE RESPONSE.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE JEFFREY P. NORMAN, U.S. BANKRUPTCY JUDGE:

      COME NOW, MEDCARE PEDIATRIC NURSING, LP, MEDCARE PEDIATRIC

THERAPY, LP, MEDCARE PEDIATRIC REHAB CENTER, LP, KINWAN, LLC,

KINKADE-WANG PROPERTIES, LLC, KINKADE-WANG ENTERPRISES, LLC, AND KW




                                      2
          Case 20-31417 Document 2 Filed in TXSB on 03/01/20 Page 3 of 11




COMMERCIAL HOLDINGS, LLC (Collectively referred to as the “Debtors”), and make this

Debtors’ Emergency Motion for Joint Administration, and would show as follows:

                                                  I.

                                         Relief Requested

         1. The Debtors seek entry of an order directing procedural consolidation and joint

administration of these chapter 11 cases. The Debtors request that one file and one docket be

maintained for all of the jointly administered cases under the case of MedCare Pediatric Group,

LP, and that the cases be administered under a consolidated caption, as follows:

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                                 §
                                                       §
MEDCARE PEDIATRIC GROUP, LP, et al, 1                  §      CASE NO. 20-31417 (JPN)
                                                       §      (Chapter 11)
         Debtor.                                       §      (Jointly Administered)


         2. The Debtors further request that this Court order that the foregoing caption satisfies

the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

         3. The Debtors also request that a docket entry, substantially similar to the following, be

entered on the docket of each of the Debtors other than MedCare Pediatric Group, LP. to reflect

the joint administration of these chapter 11 cases:




  1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number are: MedCare Pediatric Group, LP (8189), Case No. 20-31417,
MedCare Pediatric Nursing, LP (7791), Case No. 20-31419, MedCare Pediatric Rehab Center,
LP (8668), Case No. 20-31421, MedCare Pediatric Therapy, LP (8566), Case No. 20-31423,
Kinkade-Wang Enterprises, LLC (3352), Case No. 20-31424, Kinkade-Wang Properties, LLC
(6081), Case No. 20-31426, Kinwan, LLC (5891), Case No. 20-31427, and KW Commercial
Holdings, LLC (0960), Case No. 20-31428 (Collectively referred to as the “Debtors”).
                                                  3
         Case 20-31417 Document 2 Filed in TXSB on 03/01/20 Page 4 of 11




       An order has been entered in accordance with Rule 1015(b) of the Federal Rules
       of Bankruptcy Procedure and Rule 1015-1 of the Local Rules of Bankruptcy
       Practice and Procedure of the United States Bankruptcy Court for the Southern
       District of Texas directing joint administration for procedural purposes only of the
       chapter 11 cases of: MedCare Pediatric Group, LP, Case No. 20-31417, MedCare
       Pediatric Nursing, LP, Case No. 20-31419, MedCare Pediatric Rehab Center, LP,
       Case No. 20-31421, MedCare Pediatric Therapy, LP, Case No. 20-31423,
       Kinkade-Wang Enterprises, LLC, Case No. 20-31424, Kinkade-Wang Properties,
       LLC, Case No. 20-31426, Kinwan, LLC, Case No. 20-31427, and KW
       Commercial Holdings, LLC, Case No. 20-31428. The docket in MedCare
       Pediatric Group, LP, Case No. 20-31417 should be consulted for all matters
       affecting this case.

                                                  II.

                                      Jurisdiction and Venue

       4. This Court has jurisdiction over this application pursuant to 28 U.S.C. § 1334. Venue

of this case in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The Court has the

Constitutional authority to enter a final order in this matter, because it is a core proceeding under

28 U.S.C. § 157(b)(2)(A). If it is determined that this Court does not have such authority, the

Applicant consents to entry of a final order.

                                                 III.

                                          Basis for Relief

       5. On March 1, 2020, the Debtors filed their voluntary petitions under Chapter 11, Title

11 of the United States Code. The Debtors remain in possession of their property and re

operating as a Debtors-in-Possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code. No

request had been made for appointment of a trustee or examiner and no official committee has

been established in this case.

       6. Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . (2) a partnership and one or more of its

general partners . . . (4) a debtor and an affiliate, the court may order a joint administration of the

                                                  4
        Case 20-31417 Document 2 Filed in TXSB on 03/01/20 Page 5 of 11




estates.” Fed. R. Bankr. P. 1015. The eight debtor entities that commenced chapter 11 cases are

interrelated in operations. Four of the entities are “affiliates” as that term is defined in section

101(2) of the Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules

authorize the Court to grant the relief requested herein. Bankruptcy Local Rule 1015-1 further

provides for the joint administration of related chapter 11 cases.

       7. The Debtors together provide a variety of pediatric services to families. MedCare

Pediatric Nursing, LP provides in home nursing care to medically fragile children with complex

medical needs who cannot care for themselves and require 24-hour care. MedCare Pediatric

Therapy, LP provides in home therapy such as physical therapy, speech therapy, and

occupational therapy, to children with complex special needs such as Down Syndrome.

MedCare Pediatric Rehab Center, LP provides out-patient one-on-one behavioral health and out-

patient physical therapy/occupational therapy/speech therapy services to autistic children and

other children with developmental delays who are on the spectrum in various stages. MedCare

Pediatric Group, LP is the parent entity that provides administrative and executive services such

as IT, HR, and finance for each of the MedCare entities. Kinwan, LLC owns the real property

and improvements at which the corporate offices are maintained and at which some services are

provided.   Kinkade-Wang Properties, LLC and Kinkade-Wang Enterprises, LLC own real

property and improvements that serve as clinic locations for the out-patient services provided by

the MedCare group of companies. 2 The MedCare companies have leases with these real estate

entities to operate. The rental income of the leases pays the principal and interest payments to

the secured lender, Veritex Bank, NA. The various loans are cross-collateralized.



   2
      KW Commercial Holdings, LLC owns a Galveston home, which serves as additional
collateral for the loans held by Veritex Bank, NA and allows the Debtors to have use of their
funds.
                                                 5
         Case 20-31417 Document 2 Filed in TXSB on 03/01/20 Page 6 of 11




        8. Joint administration of these chapter 11 cases will provide significant administrative

convenience without harming the substantive rights of any party in interest. Many of the

motions, hearings, and orders in these chapter 11 cases will affect each Debtor entity. The entry

of an order directing joint administration of these chapter 11 cases will reduce fees and costs by

avoiding duplicative filings and objections. Joint administration also will allow the Office of the

United States Trustee for the Southern District of Texas and all parties in interest to monitor

these chapter 11 cases with greater ease and efficiency.

        9. Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies, because this Motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested, but instead will

benefit from the cost reductions associated with the joint administration of these chapter 11

cases. Accordingly, the Debtors submit that the joint administration of these chapter 11 cases is

in the best interests of their estates, their creditors, and all other parties in interest.

                                                    IV.

                                      Emergency Consideration

        10. The Debtors respectfully request emergency consideration of this Motion. The

Debtors believe that joint administration of these chapter 11 cases is critical to an immediate and

orderly transition into chapter 11 that will preserve the value of the Debtors’ estates and maintain

the viability of the Debtors’ operations. The failure to receive the relief requested in this Motion

on an emergency basis would place an undue burden on the administration of the other relief

requested by the Debtors on an emergency basis contemporaneously herewith. In particular, the

Debtors have a number of first day motions that they will need considered in the first few days of

this case. The Debtors need this emergency motion heard with those first day motions by March



                                                     6
         Case 20-31417 Document 2 Filed in TXSB on 03/01/20 Page 7 of 11




5, 2020.    Accordingly, the Debtors respectfully request that the Court approve the relief

requested in this Motion on an emergency basis. The counsel’s signature below constitutes

certification by counsel of the accuracy of these statements.

                                              Respectfully submitted,

                                              WAUSON | PROBUS

                                              By:___/s/ Matthew B. Probus___
                                                    Matthew B. Probus
                                                    TBA# 16341200
                                                    Fed. I.D. No. 10915

                                              One Sugar Creek Center Blvd., Suite 880
                                              Sugar Land, Texas 77478
                                              (281) 242-0303 (Telephone)
                                              (281) 242-0306 (Facsimile)
                                              mbprobus@w-plaw.com

                                              ATTORNEYS FOR DEBTORS,
                                              MEDCARE PEDIATRIC GROUP, LP, ET AL


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on those parties
listed on the attached service list via United States regular mail, postage prepaid, first class, and
where indicated (as was available) via electronic delivery, on this 1st day of March, 2020.

                                              By:___/s/ Matthew B. Probus___
                                                    Matthew B. Probus

           Debtors
           MedCare Pediatric Group, LP, et al
           Attn: Paige Kinkade, President
           12371 S. Kirkwood Rd.
           Stafford, Texas 77477

           Office of the United States Trustee
           U.S. Trustee
           515 Rusk Avenue, Room 3516
           Houston, TX 77002




                                                 7
Case 20-31417 Document 2 Filed in TXSB on 03/01/20 Page 8 of 11




  Secured Creditors
  Veritex Bank, N.A.
  8214 Westchester Drive, Suite 800
  Dallas, Texas 75225

  Twenty Largest Unsecured Creditors
  Capital One
  P.O. Box 60599
  City of Industry CA 91716-0599

  Chase
  P.O. Box 6294
  Carol Stream, IL 60197-6294

  CIT
  21146 Network Place
  Chicago, IL 60673-1211

  Federal Health Sign
  Dept # 41283
  P.O. Box 650823
  Dallas, TX 75265

  Haynes & Boone
  1221 McKinney St., Suite 2100
  Houston, TX 77010-2007

  Internal Revenue Service
  Attn: Carrie Holdinsky
  1919 Smith Street
  Mail Stop 4500-HOU
  Houston, TX 77002-8049

  Iron Mountain
  P.O. Box 915004
  Dallas, TX 75391-5004

  Oracle Netsuite
  P.O. Box 7023
  Troy, MI 48007-7023

  Pitney Bowes
  P.O. Box 371874
  Pittsburgh PA 15250-7874




                                      8
Case 20-31417 Document 2 Filed in TXSB on 03/01/20 Page 9 of 11




  Sales Force
  415 Mission Street, 3rd Floor
  San Franisco, CA 94105

  Sam’s Club
  P.O. Box 960016
  Orlando, FL 32896-0016

  Sharp Business Solutions
  7303 W. Sam Houston Pkwy N
  Houston TX 77040

  Straus Systems
  7 Straus Ct.
  Stafford, TX 77477

  TAHCH
  3737 Executive Center Dr., Suite 268
  Austin, TX 78731

  TIAA Bank
  P.O. Box 911608
  Denver CO 80291

  TW Telecom/Century Link
  P.O. Box 910182
  Denver, CO 80291-0182

  Ultimate Software
  P.O. Box 930953
  Atlanta, GA 31193-0953

  United Healthcare
  2000 West Loop South, Suite 900
  Houston, Texas 77027

  Wells Fargo
  P.O.Box 51174
  Los Angeles, CA 90051-5474




                                     9
Case 20-31417 Document 2 Filed in TXSB on 03/01/20 Page 10 of 11




  Wells Fargo Vendor Fin. Serv.
  P.O. Box 105710
  Atlanta, GA 30348-5710

  Governmental Offices
  United States Attorney’s Office
  Wells Fargo Plaza
  1000 Louisiana Street, #2300
  Houston, TX 77002

  Internal Revenue Service
  Department of the Treasury
  1919 Smith Street
  Stop: 5022HOU
  Houston, TX 77002

  Texas Attorney General
  300 W. 15th St.
  Austin, TX 78701

  Colorado Attorney General
  1300 Broadway, 10th Floor
  Denver, CO 80203

  Harris Co. MUD #53
  P.O. Box 24338
  Houston, TX 77229

  Interstate MUD
  P.O. Box 1368
  Friendswood TX 77549-1368

  Fort Bend WCID #2
  1317 Eugene Heimann Circle
  Richmond, TX 77469-3623

  Galveston County Tax Assessor
  722 Moody Ave.
  Galveston TX 77550

  Fort Bend County Tax Assessor
  1317 Eugene Heimann Circle
  Richmond, TX 77469-3623




                                    10
Case 20-31417 Document 2 Filed in TXSB on 03/01/20 Page 11 of 11




  Pasadena ISD
  P.O. Box 1318
  Pasadena, TX 77501-1318

  Harris County MUD #53
  1111 Katy Fwy, Ste 725
  Houston, TX 77079-2197

  Harris County Tax Assessor
  P.O. Box 3547
  Houston TX 77253-3547

  Goose Creek CISD
  P.O. Box 2805
  Baytown TX 77522

  Spring ISD
  420 Lockhaven Drive
  Houston TX 77073




                               11
